IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


SUSAN J. COSGROVE AND HOWARD     :             No. 549 MAL 2015
G. ESHLEMAN, AS CO-EXECUTORS OF  :
THE ESTATE OF IRENE M. ESHLEMAN, :
                                 :             Petition for Allowance of Appeal from
                 Respondents     :             the Unpublished Judgment Order and
                                 :             Order of the Superior Court at No. 761
                                 :             MDA 2014 entered on June 18, 2015,
            v.                   :             affirming the Order Entered of the
                                 :             Lancaster County Court of Common
                                 :             Pleas at No. 12-11713 entered on April
MANOR CARE OF LANCASTER, PA, LLC :             4, 2014
D/B/A MANORCARE HEALTH           :
SERVICES-LANCASTER, HCR MANOR    :
CARE, INC., MANORCARE HEALTH     :
SERVICES, INC., AND MANOR CARE,  :
INC.,                            :
                                 :
                 Petitioners     :


                                       ORDER



PER CURIAM                                          DECIDED: November 15, 2016

      AND NOW, this 15th day of November, 2016, the Petition for Allowance of

Appeal is GRANTED. The Superior Court’s order is VACATED, and the matter is

REMANDED for reconsideration in light of Taylor v. Extendicare Health Facilities, Inc.,

___ A.3d ___, 2016 WL 5630669 (Pa. Sept. 28, 2016).